 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with Google Account
barasnehyousef@gmail.com that is stored at premises
controlled by Google LLC

Case No. a) O- 843 Nc Ng)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that ‘have reason to believe that on the following person or property:

See Attachment A

over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
C] contraband, fruits of crime, or other items illegally possessed;
L] property designed for use, intended for use, or used in committing a crime;
C] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 U.S.C. § 241

The application is based on these facts: See attached affidavit.

C1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s fgnatule

FBI Special Agent Jessica Krueger

 

 

 

Printed Name and Title

Sworn to before me and signed in my presence: QO.

Date: a 0 i
Judge ye a

City and State: Milwaukee, Wisconsin Honorable Nancy Joseph, U.S. Magistrate Judge
Printed Name and Title

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 1 of 36 Document 1
 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jessica Krueger, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant
under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google LLC
(hereafter “Google”) to disclose to the government records and other information,
including the contents of communications, associated with the above-listed Google
account that is stored at premises owned, maintained, controlled, or operated by
Google, a company headquartered at 1600 Amphitheatre Parkway, Mountain View,
CA 94048. The information to be disclosed by Google and searched by the

government is described in the following paragraphs and in Attachments A and B.

2. Iam a Special Agent with the FBI and have been since November
2009. Iam involved in investigations of persons suspected of violations of Federal
law in the State of Wisconsin and throughout the United States. I have gained
experience conducting investigations through formal training and consultation with
local, state, and federal law enforcement agencies as well as from law enforcement
investigations themselves. I have assisted in multiple criminal] investigations and

participated in numerous search and arrest warrants related to such investigations

3. The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 2 of 36 Document 1
 

This affidavit is intended to show simply that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

4, Based on the facts as set forth in this affidavit, there is probable cause
to believe that the information described in Attachment A contains evidence of
violations of 18 U.S.C. § 241, as described in Attachment B.

JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is
“a court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§
2703(a), (b)(1)(A), & (c)(1)(A). Specifically, the Court is “a district court of the United
States ... that has jurisdiction over the offense being investigated.” 18 U.S.C. §
2711(3)(A)@).

PROBABLE CAUSE

6. The FBI is investigating criminal activity by members of an
organization called “The Base,” a neo-Nazi group that aims to unify militant white
supremacists around the globe and provide them with paramilitary training in
preparation for a “race war.” As described herein, Yousef Omar Barasneh is a
member of “The Base,” and in September 2019, he conspired with others and
participated in vandalizing a synagogue in Racine, Wisconsin, in violation of, among
other things, and 18 U.S.C. § 241, which makes it a felony to “conspire to injure,
oppress, threaten, or intimidate any person in any State, Territory, Commonwealth,

Possession, or District in the free exercise or enjoyment of any right or privilege

2

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 3 of 36 Document 1
 

secured to him by the Constitution or laws of the United States.” Relatedly, 42
U.S.C. § 1982, secures the right of all U.S. citizens to hold and use real and personal

property, including property used for religious purposes.

7. On January 17, 2020. Barasneh was arrested on a criminal complaint
issued in this district charging that in September 2019, Barasneh violated 18 U.S.C.
§ 241. He made his initial appearance that day before U.S. Magistrate Judge
William E. Callahan. Barasneh was thereafter released from custody subject to
conditions set by the Court. Below is background information regarding the

investigation relevant to the requested warrant.

8. On September 22, 2019, law enforcement officers in Wisconsin
discovered that the Beth Israeli Sinai Congregation located at 3009 Washington
Avenue Racine, Wisconsin, had been vandalized. Specifically, the officers saw
swastikas, the symbol for The Base, and anti-Semitic words spray-painted on the
exterior of the building. The synagogue is an active organization comprised of

Jewish members who worship and conduct other religious activities therein.

9. Similarly, on September 21, 2019, law enforcement officers in Hancock,
Michigan, discovered that the Temple Jacob had been vandalized. Specifically, they
saw swastikas and the symbol of The Base spray-painted on the exterior of the
building. As with the synagogue in Racine, Wisconsin, the synagogue in Michigan is
an active organization comprised of Jewish members who worship and conduct

other religious activities therein.

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 4 of 36 Document 1
 

10. Based on my training and experience and familiarity with this
investigation, I am aware that The Base is a white, racially-motivated extremist
group that describes itself as an “international survivalism & self-defense network,
for nationalists of European descent,” and offers “IRL” (Gn real life) survivalist
training to resist “our People's extinction,” or the extinction of the white race. .
Members of The Base communicate with each other through online platforms and
encrypted online messaging applications and chat rooms. In these communications,
they have discussed, among other things, acts of violence against minorities
(including African Americans and Jewish-Americans), Base military training
camps, and ways to make improvised explosive devices (“IEDs”). The symbol used

by The Base is a black flag with three white Runic Eihwaz symbols.

11. Based on information I have received during the course of this
investigation, I am aware that The Base has been active in Wisconsin and that
there are members of the “North Central region,” alternatively known as the “Great
Lakes cell,” based in Wisconsin. For instance, in early June 2019, Base recruitment
flyers were posted at Marquette University in Milwaukee, WI. In July 2019, The
Base organized an armed training session for members in Wood County, Wisconsin,
and posted photos to social media about the session. And, as noted above, the
symbol for The Base was discovered spray-painted on the Beth Israel Sinai

Congregation synagogue in Racine, WI.

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 5 of 36 Document 1
 

12.  Aspart of the investigation, the FBI received information from an
individual associated with The Base, who I will refer to as co-conspirator #1 (““CC1”).
In statements to the FBI between October 2019 and December 2019, CC1 admitted
that in September 2019, he directed other members of The Base to vandalize
minority-owned properties throughout the country. CC1 called this "Operation
Kristallnacht”! and directed others to “tag the shit” out of synagogues. Based on my
training and experience and familiarity with this investigation, I believe that CC1
meant that synagogues should be spray-painted with anti-Semitic graffiti. CC1
further elaborated on his instructions to other Base members, stating that “if
there's a window that wants to be broken, don't be shy.” CC1 told the FBI that the
operation was nationwide, and that CC1 knew members of The Base’s Great Lakes

cell carried out attacks against synagogues in Wisconsin and Michigan.

13. CC1 stated that the person who carried out the attack on the
synagogue in Racine, Wisconsin, was a Base member known as “Joseph” or “Josef.”
CCl stated that Joseph was a member of The Base’s Great Lakes cell and was from
Wisconsin. CC1 stated that Joseph joined The Base around March 2019, and had

been vetted by the group’s leader. According to CC1, after the Racine synagogue

 

1 Based on publicly available information, I am aware that Operation Kristallnacht, or the Night of
Broken Glass, is an event that occurred in Nazi Germany on November 9 and 10, 1938. During this
time, Jewish homes, hospitals, and schools throughout Germany were ransacked and demolished by
Nazi paramilitary soldiers and civilians. The name "Kristallnacht" comes from the shards of broken
glass that littered the streets after the windows of Jewish-owned stores, buildings, and synagogues
were smashed.

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 6 of 36 Document 1
 

attack, Joseph sent CC1 a message on an encrypted platform with a news article

about the attack and wrote something to the effect of “here’s what I did.”

14. CCl stated that CC1 had never met Joseph in person. But, they had
communicated with each other via an encrypted message application, which can be
accessed via computer, cell phone, or other electronic device such as a tablet. This
includes being accessible through an application installed on a device such as a cell
phone. CC1 knew Joseph to be a large individual. CC1 and Joseph had planned to
meet in person at a Base meeting in Georgia in late October/early November 2019,

but CC1 ultimately did not attend that meeting.

15. Information provided by CC1 has been corroborated by investigators.
For instance, in November 2019, the FBI obtained a search warrant for CC1’s
residence and electronic devices. In CC1’s electronic devices, investigators found
evidence showing that that around September 17, 2019, and again on September 21,
2019, CC1 conducted multiple Google searches for “Kristallnacht.” Following the
search for “Kristallnacht” on September 17, 2019, CC1 used an internet browser to
access an encrypted messaging application known to be utilized by members of The
Base. The digital evidence showed that CC1 accessed the encrypted messaging
application and visited a section of the application that was labeled with the symbol

for The Base.

16. On September 23, 2019, CC1 conducted multiple Google searches for

“racine, wi,” “racine wi nazi,” and “racine wi anti-semitic.” CC1 also accessed news

6

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 7 of 36 Document 1
 

websites and Twitter that had posted articles and comments on the Racine
synagogue vandalism. Further, the device evidence shows that on September 23,
2019, CC1 accessed the same encrypted messaging application noted above. The
evidence showed that CC1 accessed a section of the encrypted messaging
application that was labeled with “JOSEPH.” Based on my training and experience
and my involvement in this investigation, J believe that CC1 was using the
encrypted messaging application to exchange messages with members of The Base,

including “JOSEPH.”

17. As part of the FBI’s investigation into the Base, an FBI undercover
employee (UCE) gained access The Base’s members-only chat room on the encrypted
messaging application discussed above. This included a group chat in September
2019 among several individuals in which CC1, utilizing his known Base online
moniker, urged other members of the group chat to respond to the doxing? of a Base
member. CC] directed that between September 20-25, 2019, CC1 wanted them to
“set out and act. Flyers, windows, and tires.” He also told members of the group
chat that arsons, breaking windows, and slashing tires are near impossible to track.

In response to CC1’s call to action, a chat member named “Joseph” responded “I

 

2 Based on publicly available information, I am aware that “doxing” is the online practice of
researching and broadcasting private or identifying information about an individual or organization.
The methods employed to acquire this information include searching publicly available databases
and social media websites, hacking, and social engineering. Doxing is often done with malicious
intent.

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 8 of 36 Document 1
 

agree with that .. . calculated action” and tagged CC1’s online moniker. Joseph
went on to write “imagine if across the country on local news, Everyone is reporting
on new nazi presence.” CC1 in the same chat wrote “20th—25th, vandalize my
friends. We'll push back on the enemy as they push bacjk [sic].” Another member of
the chat wrote “No point in random vandalizing... Much more effective if its
targeted,” to which Joseph responded “** MAKE IT WORTH IT.” As part of the
chat, CC1 wrote “Kristallnacht” and Joseph wrote “Take your time, plan your out
your AO.” Later on in the group chat, Joseph wrote “Our op will be a perfect fuck
you to these kikes if we become terrorists.” CC1 later wrote a long entry titled
“Operation Kristallnacht,” discussing why this was the time to act, to which Joseph

responded “Sieg Heil.”

18. CC1 has been arrested and charged in another federal district court
with violating 18 U.S.C. § 241. The charges relate to CC1’s conduct in directing
other Base members to attack synagogues in Racine, Wisconsin, and Hancock,

Michigan, as described above.

19. As noted above, during CCl’s interviews with the agents, he stated
that he had planned to meet Joseph in person at a Base meeting in Georgia in late
October/early November 2019, but CC1 ultimately did not attend that meeting. As
discussed below, that Base meeting did occur in Silver Creek, Georgia, from about
October 30, 2019 until November 2, 2019, and that the Base member known as

Joseph attended the meeting.

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 9 of 36 Document 1
 

20. Between October 31 and November 3, 2019, the UCE participated in
an “in real life” or “IRL” meeting of The Base at the residence of a Base member in
Silver Creek, Georgia. About a dozen individuals participated in the event,
including the Base member known as Joseph. The meeting included firearms
training, grappling, basic medical training, and a pagan “blot” ritual where a goat

was sacrificed. UCE observed Joseph participate in many of these activities.

21. The Base member known as Joseph was observed by the FBI arriving
and departing this meeting while driving a dark GMC SUV bearing Wisconsin
license plate 671NGF. Records show that the vehicle is registered to Barasneh’s

known residence in Oak Creek, Wisconsin.

22. Ihave reviewed images of “Joseph” from the Base meeting in Georgia,
and Barasnebh’s Wisconsin Driver's License photo, and I believe that The Base
member known as Joseph is Barasneh. Further, on November 15, 2019, November
25, 2019, December 5, 2019, and January 10, 2020, FBI agents observed Barasneh
driving the GMC SUV bearing Wisconsin license plate 671 NGF in and around Oak

Creek, Wisconsin.

23. As part of the investigation, I reviewed information from Wyndham
Hotels and Resorts showing that on October 30 to 31, 2019, Barasneh registered to
stay at a La Quinta Inn located in Rome, Georgia, and provided his known home

address in Oak Creek. That hotel is approximately seven miles from the Base

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 10 of 36 Document 1
 

residence in Silver Creek, Georgia, where the Base meeting took place that same

weekend.

24. As part of the investigation, FBI agents identified several dates and
locations where members of the Base were believed to have been. This included (1)
July 27, 2019, the date that The Base conducted training at the Wood County Firing
Range, Town of Seneca, Wood County, WI; and (2) the evening of September 21,
2019, when the Beth Israeli Sinai Congregation located in Racine, Wisconsin, was
vandalized. Thereafter, pursuant to a court order, agents obtained information
about cell phone connections to towers near those locations on those dates. The cell
tower information revealed that, on July 27, 2019, between 7:00 a.m. and 7:00 p.m.,
a device with telephone number 414-XXX-8150 pinged approximately 78 times off
the tower close to the Wood County Firing Range, Town of Seneca, Wood County, -
WI. The information further showed that on September 21, 2019, between 8:38 p.m.
and 9:08 p.m., the device with that number pinged approximately 6 times off the

tower close to 3009 Washington Avenue, Racine, Wisconsin.

25. Records obtained from AT&T show that during the relevant time
period, the phone number 414-XXX-8150 was issued to subscriber O.B. and user
Yousef Barasneh, with a billing address of Barasneh’s known residence in Oak
Creek, Wisconsin. The records from AT&T state that the phone number is
associated with an Apple iPhone 6S with IMEI 3557670792347715, though I

understand that phone numbers may be ported among devices at any time. Police
10

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 11 of 36 Document 1
 

records further show that on October 24, 2017, Barasneh had contact with the Oak
Creek Police Department and reported to the officers that 414-XXX-8150 was his
phone number. Records from AT&T further show that, between October 30 and
November 2, 2019, the device with phone number 414-XXX-8150 connected with cell

towers near Rome, Georgia, and Silver Creek, Georgia.

26. OnJanuary 16, 2020, the U.S. District Court for the Eastern District
of Wisconsin issued a criminal complaint and arrest warrant for Yousef Omar
Barasneh, as well as a search warrant for Barasneh’s residence in Oak Creek,
Wisconsin. Early in the morning on January 17, 2020, FBI agents executed the
search warrant at the residence in Oak Creek, Wisconsin. When the FBI entered
the residence, Barasneh was in his bedroom with the door locked. Agents
announced their presence, but it took Barasneh several seconds to open the door,
during which time the FBI could hear Barasneh moving around. When he did open
the door, he was placed under arrest. Next to the door on a dresser, agents found an
iPhone 6s mobile device. An examination of the phone later that same day revealed
that the device was unlocked at approximately the same time the FBI was
attempting to arrest Barasneh. This indicated that Barasneh intentionally opened
and accessed his phone before opening the door. Based on the investigation, it is
reasonable to infer that Barasneh may have been attempting to delete items
relevant to the investigation from the device knowing that the FBI would

immediately seize it.

1]

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 12 of 36 Document 1
 

27. Asubsequent examination of that phone by the FBI revealed that the
device was named “Yousefs iphone,” it was associated with Apple ID

barasnehyousef@gmail.com, and that the number assigned to the phone was 414-

XXX-8150.

28. According to information received from Google on January 29, 2020,
Google account 144604152833 is registered to email address
barasnehyousef@gmail.com and is subscribed to a “Yousef” with telephone number
414-XXX-8150. The account was registered on July 15, 2011, and the account was
logged into as recently as November 2019, through IP address 162.200.65.124,
which resolves back to Oak Creek, Wisconsin. According to the information provided
by Google, this account uses the following Google services: Android, Chrome Web
Store, Chromeos Login, Device Centric Auth, Gmail, Google Calendar, Google
Chrome Sync, Google Cloud Print, Google Developers Console, Google Docs, Google
Drive, Google Hangouts, Google My Maps, Google Photos, Google Play Music,
Google Services, Google Voice, Google+, Has Madison Account, Location History,

Web & App Activity, YouTube, and iGoogle.

29. Based on a review of information from Google and the examination of
digital media, including an iPhone and several computers, seized by the FBI on
January 17, 2020, from Barasneh’s residence, Barasneh utilized his digital] media to
access several Google services, including email, the internet browser Chrome,

Google maps, and Google Drive as well as subsidiary companies of Google, including
12

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 13 of 36 Document 1
 

YouTube. Relatedly, based on a review of chats exchanged by Base members on the
encrypted application and the examination of Barasneh's iPhone seized by the FBI
on January 17, 2020, from his residence, I am aware that Base members exchange
YouTube videos on a variety of topics. An examination of Barasneh’s iPhone
revealed that he visited Youtube, exchanged Youtube videos with contacts in his

phone, and utilized the Youtube application on his phone.

30. From my training and experience, I know that criminals utilize
internet browsers, like Chrome, to conduct research relating to criminal acts and to
find out what information is publicly available after the crime has occurred. For
instance, on September 23, 2019, a day after the vandalism at the synagogue was
discovered, Barasneh’s iPhone saved cookies from visits to the websites for the
Journal Times and Jewish Chronicle. Both websites published stories about the
vandalism at the synagogue. I know that cookies are messages that web servers

pass to your web browser when you visit internet sites.

31. From my training and experience, I know that criminals may delete
information saved to their digital devices, such as iPhones and computers, to hide
their criminal] activities. However, that information may be saved by the service
provider. For example, I know that Google can store a record of a customer’s
browser or map search history if the user is logged into their Google account. While
a customer may clear their local search history that information may still be stored

on Google servers.

13

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 14 of 36 Document 1
 

32. On December 27, 2019, a preservation request under 18 U.S.C. §
2703(f) was sent to Google regarding Google accounts registered under email

address barasnehyousef@gmail.com. —

BACKGROUND CONCERNING GOOGLE

 

33. Google is a United States Company that offers to the public through its
Google Accounts a variety of online services, including email, cloud storage, digital
payments, and productivity applications, which can be accessed through a web
browser or mobile applications. Google also offers to anyone, whether or not they
have a Google Account, a free web browser called Google Chrome and a free search
engine called Google Search.

34. In addition, Google offers an operating system (“OS”) for mobile
devices, including cellular phones, known as Android. Google also sells devices,
including laptops, mobile phones, tablets, smart speakers, security cameras, and
wireless routers. Users of Android and Google devices are prompted to connect their
device to a Google Account when they first turn on the device.

35. Signing up for a Google Account automatically generates an email
address at the domain gmail.com. That email address will be the login username for
access to the Google Account. Enterprises may also establish Google Accounts which
can be accessed using an email address at the enterprise’s domain (e.g.
employeel@]company.com).

36. Google advertises its services as “One Account. All of Google working

for you.” Once logged into a Google Account, a user can connect to Google’s full suite

14

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 15 of 36 Document 1
 

of services offered to the general public, described in further detail below. In
addition, Google keeps certain records indicating ownership and usage of the Google
Account across services, described further after the description of services below.

37. GMAIL: Google provides email services (called Gmail) to Google
Accounts through email addresses at gmail.com or enterprise email addresses
hosted by Google. Gmail can be accessed through a web browser or a mobile

29 6

application. Additional email addresses (“recovery,” “secondary,” “forwarding,” or
“alternate” email addresses) can be associated with the Google Account by the user.
Google preserves emails associated with a Google Account indefinitely, unless the
user deletes them.

38. CONTACTS: Google provides an address book for Google Accounts
through Google Contacts. Google Contacts stores contacts the user affirmatively
adds to the address book, as well as contacts the user has interacted with in Google
products. Users can send messages to more than one contact at a time by manually
creating a group within Google Contacts or communicate with an email distribution
list called a Google Group. Users have the option to sync their mobile phone or
device address book so it is stored in Google Contacts. Google preserves contacts
indefinitely, unless the user deletes them.

39. CALENDAR: Google provides an appointment book for Google
Accounts through Google Calendar. Users can create events or RSVP to events

created by others in Google Calendar. Google Calendar can be set to generate

reminder emails or alarms about events or tasks, repeat events at specified

15

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 16 of 36 Document 1
intervals, track RSVPs, and auto-schedule appointments to complete periodic goals
(like running three times a week). A single Google Account can set up multiple
calendars. An entire calendar can be shared with other Google Accounts by the user
or made public so anyone can access it. Users have the option to sync their mobile
phone or device address book so it is stored in Google Calendar. Google preserves
appointments indefinitely, unless the user deletes them.

40. GOOGLE TASKS and GOOGLE KEEP: Google also provides online to-
do lists and notepads for Google Accounts. Google Tasks allows users to assign
themselves tasks to be completed at scheduled times and marked complete when
done. Google Keep allows users to create notes or lists. These notes can be shared
with other users to edit. Users can set notifications at particular dates and times for
both tasks.and notes. Google preserves tasks and notes indefinitely, unless the user
deletes them.

41. WEB-BASED CHATS and MOBILE MESSAGING: Google provides a
number of direct messaging services accessible through a browser or mobile
application, including Duo, Messages, Hangouts (Chat and Meet), and the now-
retired Allo and Chat. These services enable real-time communications. Users can
send and receive text messages, videos, photos, locations, links, and contacts from
their Google Account using these services. Chat and Hangouts require or required
the other user to also have a Google Account. Duo, Messages, and Allo do or did not.
Google preserves messages sent through these services indefinitely, unless the user

turns off the setting to save conversation history or deletes the message.

16

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 17 of 36 Document 1
 

42. GOOGLE DRIVE: Google Drive is a cloud storage service
automatically created for each Google Account. Users can store an unlimited
number of documents created by Google productivity applications like Google Docs
(Google’s word processor), Google Sheets (Google’s spreadsheet program), Google
Forms (Google’s web form service), and Google Slides, (Google’s presentation
program). Users can also upload files to Google Drive, including photos, videos,
PDFs, and text documents, until they hit the storage limit. Users can also set up
their personal computer or mobile phone to automatically back up files to their
Google Drive Account. Each user gets 15 gigabytes of space for free on servers
controlled by Google and may purchase more through a subscription plan called
Google One. In addition, Google Drive allows users to share their stored files and
documents with up to 100 people and grant those with access the ability to edit or |
comment. Google maintains a record of who made changes when to documents
edited in Google productivity applications. Documents shared with a user are saved
in their Google Drive in a folder called “Shared with me.” Google preserves files
stored in Google Drive indefinitely, unless the user deletes them.

43. GOOGLE PHOTOS: Google offers a cloud-based photo and video
storage service called Google Photos. Users can share or receive photos and videos
with others. Google Photos can be trained to recognize individuals, places, and
objects in photos and videos and automatically tag them for easy retrieval via a

search bar. Users have the option to sync their mobile phone or device photos to

17

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 18 of 36 Document 1
 

Google Photos. Google preserves files stored in Google Photos indefinitely, unless
the user deletes them.

44. GOOGLE MAPS and GOOGLE TRIPS: Google offers a map service
called Google Maps which can be searched for addresses or points of interest. Google
Maps can provide users with turn-by-turn directions from one location to another
using a range of transportation options (driving, biking, walking, etc.) and real-time
traffic updates. Users can share their real-time location with others through Google
Maps by using the Location Sharing feature. And users can find and plan an
itinerary using Google Trips. A Google Account is not required to use Google Maps,
but if users log into their Google Account while using Google Maps, they can save
locations to their account, keep a history of their Google Maps searches, and create
personalized maps using Google My Maps. Google stores Maps data indefinitely,
unless the user deletes it.

45. GOOGLE PLAY: Google Accounts can buy electronic media, like books,
movies, and music, and mobile applications from the Google Play Store. Google Play
records can include records of whether a particular application has been or is
currently installed on a device. Users cannot delete records of Google Play
transactions without deleting their entire Google Account.

46. GOOGLE VOICE: Google offers a service called Google Voice through
which a Google Account can be assigned a telephone number that can be used to
make, record, and forward phone calls and send, receive, store, and forward SMS

and MMS messages from a web browser, mobile phone, or landline. Google Voice

18

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 19 of 36 Document 1
 

also includes a voicemail service. Records are stored indefinitely, unless the user
deletes them.

47. GOOGLE CHROME: Google offers a free web browser service called
Google Chrome, which facilitates access to the Internet. Chrome retains a record of
a user’s browsing history and allows users to save favorite sites as bookmarks for
easy access. If a user is logged into their Google Account on Chrome and has the
appropriate settings enabled, their browsing history, bookmarks, and other browser
settings may be saved to their Google Account.

48. YOUTUBE: Google also offers a video platform called YouTube that
offers Google Accounts the ability to upload videos and share them with others.
Users can create a YouTube channel where they can upload videos, leave comments,
and create playlists available to the public. Users can subscribe to the YouTube
channels of others, search for videos, save favorite videos, like videos, share videos
with others, and save videos to watch later. More than one user can share control of
a YouTube channel. YouTube may keep track of a user’s searches, watch history,
likes, comments, and change history to posted videos.

49. INTEGRATION OF GOOGLE SERVICES: Google integrates these
various services to make it easier for Google Accounts to access the full Google suite
of services. Users accessing their Google Account through their browser can toggle
between Google Services via a toolbar displayed on the top of most Google service
pages, including Gmail and Drive. Google Hangout and Chat conversations pop up

within the same browser window as Gmail. Attachments in Gmail are displayed

19

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 20 of 36 Document 1
 

with a button that allows the user to save the attachment directly to Google Drive.
If someone shares a document with a Google Account user in Google Docs, the
contact information for that individual will be saved in the user’s Google Contacts.
Google Voice voicemail transcripts and missed call notifications can be sent toa
user’s Gmail account. And if a user logs into their Google Account on the Chrome
browser, their subsequent Chrome browser and Google Search activity is associated
with that Google Account, depending on user settings.

50. SUBSCRIBER RECORDS: When individuals register with Google for a
Google Account, Google asks users to provide certain persona] identifying
information including the user’s full name, telephone number, birthday, and gender.
If a user is paying for services, the user must also provide a physical address and
means and source of payment.

51. ACCESS RECORDS: Google typically retains and can provide certain
transactional information about the creation and use of each account on its system.
Google captures the date on which the account was created, the length of service,
log-in times and durations, the types of services utilized by the Google Account, the
status of the account (including whether the account is inactive or closed), the
methods used to connect to the account (such as logging into the account via
Google’s website or using a mobile application), and other log files that reflect usage
of the account. In addition, Google keeps records of the Internet Protocol (“IP”)
addresses used to register the account and accept Google’s terms of service, as well

as the IP addresses associated with particular logins to the account. Because every

20

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 21 of 36 Document 1
 

device that connects to the Internet must use an IP address, IP address information
can help to identify which computers or other devices were used to access the
Google Account.

52. Google maintains the communications, files, and associated records for
each service used by a Google Account on servers under its control. Even after a
user deletes a communication or file from their Google Account, it may continue to
be available on Google’s servers for a certain period of time.

53. BROWSING, SEARCH, and APPLICATION USE HISTORY: Google
collects and retains data about searches that users conduct within their own Google
Account or using the Google Search service, including voice queries made to Google
Assistant. Google also has the capacity to track the websites visited using its Google
Chrome web browser service, applications used by Android users, and the use of
Google applications by iPhone users. According to Google, this search, browsing,
and application use history may be associated with a Google Account when the user
is logged into their Google Account on the browser or device and certain global
settings are enabled, such as Web & App Activity. Google also collects and retains
data about the voice queries made to its artificial intelligence-powered virtual
assistant, Google Assistant, on Android devices and associated it with the registered
Google Account if certain global settings are enabled, such as Voice & Audio
Activity tracking. Google maintains these records indefinitely, unless the user

deletes them.

21

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 22 of 36 Document 1
 

54. LOCATION HISTORY: Google collects and retains data about the
location at which Google Account services are accessed from any mobile device |
regardless of service usage. This location data can derive from a range of sources,
including GPS data, Wi-Fi access points, cell-site locations, geolocation of IP
addresses, sensor data, user searches, and Bluetooth beacons within range of the
device. According to Google, this location data may be associated with the Google
Account signed-in or registered to the device when Location Services are activated
on the device and the user has enabled certain global settings for their Google
Account, such as Location History or Web & App Activity tracking. The data
retained may be both precision location data, like latitude and longitude coordinates
derived from GPS, and inferential.location data, such as the inference that a Google
Account is in New York because it conducts a series of searches about places to eat
in New York and directions from one New York location to another. Google
maintains these records indefinitely, unless the user deletes it.

55. Google also maintains records of the device characteristics of iPhones
used to access Google services, including the make and model of the device.
Depending on user settings, those records may be associated with the Google
Account logged into the service in use on the device. Google maintains these records
indefinitely, unless the user deletes them.

56. In my training and experience, evidence of who was using a Google
account, and from where, and evidence related to criminal activity of the kind

described above, may be found in the files and records described above. This

22

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 23 of 36 Document 1
 

evidence may establish the “who, what, where, when, why, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove
each element or, alternatively, to exclude the innocent from further suspicion. This
can be true even if subscribers insert false information to conceal their identity; this
information often nevertheless provides clues to their identity, location or illicit
activities.

57. For example, the stored communications and files connected to a
Google account may provide direct evidence of the offenses under investigation.
Based on my training and experience, messages, emails, voicemails, photos, videos,
documents, and internet searches are often created and used in furtherance of
criminal activity, including to communicate and facilitate the offenses under
investigation.

58. In addition, the user’s account activity, logs, stored electronic
communications, location history, and other data retained by Google can indicate
who has used or controlled the account. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing a search warrant
at a residence. For example, subscriber information, email and messaging logs,
documents, and photos and videos (and the data associated with the foregoing, such
as geo-location, date and time) may be evidence of who used or controlled the
account at a relevant time. As an example, because every device has unique
hardware and software identifiers, and because every device that connects to the

Internet must use an IP address, IP address and device identifier information can

23

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 24 of 36 Document 1
 

help to identify which computers or other devices were used to access the account.
Such information also allows investigators to understand the geographic and
chronological context of access, use, and events relating to the crime under
investigation.

59. Account activity may also provide relevant insight into the account
owner’s state of mind as it relates to the offenses under investigation. For example,
information on the account may indicate the owner’s motive and intent to commit a
crime (e.g., information indicating a plan to commit a crime), or consciousness of
guilt (e.g., deleting account information in an effort to conceal evidence from law
enforcement).

60. Other information connected to a Google Account may lead to the
discovery of additional evidence. For example, the identification of apps downloaded
from the Google Play Store may reveal services used in furtherance of the crimes
under investigation or services used to communicate with co-conspirators. In
addition, emails, instant messages, Internet activity, documents, and contact and
calendar information can lead to the identification of co-conspirators and
instrumentalities of the crimes under investigation.

61. Therefore, Google’s servers are likely to contain stored electronic
communications and information concerning subscribers and their use of Google
services. In my training and experience, such information may constitute evidence
of the crimes under investigation, including information that can be used to identify

the account’s user or users, their location(s) and activities at certain times relevant

24

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 25 of 36 Document 1

'
 

to the offenses at issue, the identities of their accomplices and co-conspirators,
communications with those accomplices and co-conspirators, and actions taken and
research performed relating to the criminal offenses at issue.
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

62. I anticipate executing this warrant under the Electronic
Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
2703(c)(1)(A), by using the warrant to require Google to disclose to the government
copies of the records and other information (including the content of
communications and stored data) particularly described in Section I of Attachment
B. Upon receipt of the information described in Section I of Attachment B,
government-authorized persons will review that information to locate the items
described in Section IJ of Attachment B.

CONCLUSION

63. Based on the forgoing, I request that the Court issue the proposed
search warrant.

64. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement
officer is not required for the service or execution of this warrant.

65. The government will execute this warrant by serving the warrant on
Google. Because the warrant will be served on Google, who will then compile the
requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

25

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 26 of 36 Document 1
 

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with Google Account
barasnehyousef@gmail.com (the “account”) that is stored at premises owned,
maintained, controlled, or operated by Google LLC, a company headquartered at 1600

Amphitheatre Parkway, Mountain View, CA 94043

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 27 of 36 Document 1
I.

 

ATTACHMENT B

Particular Things to Be Seized
Information to be disclosed by Google LLC (the “Provider”)

To the extent that the information described in Attachment A is within the

possession, custody, or control of the Provider, regardless of whether such
information is located within or outside of the United States, and including any
information that has been deleted but is still available to the provider or has been
preserved pursuant to a request made under 18 U.S.C. § 2703(£), the Provider is
required to disclose the following information to the government for each account or
identifier listed in Attachment A for the time period March 1, 2019 to present:

Google Account

SUBSCRIBER AND ACCESS RECORDS: All business records and
subscriber information, in any form kept, pertaining to the account,
including: full name; physical address; telephone numbers, including SMS
recovery and alternate sign-in numbers; alternative and recovery email
addresses, including those provided during registration; usernames,
screennames and other identifiers; account status; account creation date:
account registration IP address; length of service; records of session times
and durations, including log-in IP addresses; methods of connecting; log files;
subscriber change history; means and source of payment (including any
credit or bank account number); and detailed billing records; :

DEVICES: All device information associated with the accounts, including but
not limited to, manufacture names, model numbers, serial number, media

access control (MAC) addresses, international mobile equipment identifier
(IMED numbers, FCC ID numbers, Android IDs, and telephone numbers;

SERVICES: The types of services utilized, including connected applications
and sites, and any dates associated with the commencement or termination of
that use;

FORWARDING OR FETCHING ACCOUNTS: All forwarding or fetching

accounts relating to the accounts;

BROWSING, SEARCH, and APPLICATION USE HISTORY: All Internet
search, browsing history, and application usage history, such as Web & App

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 28 of 36 Document 1
 

Gmail

Activity, including: search terms; browsing history, including application
usage; bookmarks; passwords; autofill information; alerts, subscriptions, and.
other automated searches, including associated notifications and creation
dates; all text typed into the Google Chrome address bar or Google search
bar, including URLs and IP addresses; all URLs or IP addresses clicked on;
user settings; and all associated logs and change history;

LOCATION HISTORY: All records indicating the location at which the
account was active, such as Location History and Web & App Activity,
including: GPS data: cell site/cell tower information; IP addresses;
information associated with each location record, including the source of the
data, date and time, latitude and longitude, estimated accuracy, device and
platform, and inferences drawn from sensor data (such as whether a user was
at rest, walking, biking, or in a car); and associated logs and user settings,
including Timeline access logs and change history;

GMAIL: The contents of all emails associated with the account, including, but
not limited to: stored or preserved copies of emails sent to and from the
account, draft emails, and deleted emails; attachments; the source and
destination addresses associated with each email; the date and time at which
each email was sent; the size and length of each email; and true and accurate
header information including the actual IP addresses of the sender and
recipients of the emails;

CONTACTS: Any records pertaining to the user’s contacts, including: address
books; contact lists, including autocomplete suggestions; social network links;
groups, including Google Groups to which the user belongs or communicates
with; user settings; and all associated logs and change history:

CALENDAR: Any records pertaining to the user’s calendar, including: Google
Calendar entries; Google Tasks; reminders; appointments; invites; and goals;
the sender and recipients of any event invitation, reminder, appointment, or
task; user settings; and all associated logs and change history;

WEB-BASED CHATS: The contents of all chats associated with the account,

including Google Hangouts, Meet, and Chat, in any format (text, audio, or

video) including, but not limited to: stored, deleted, and draft chat

communications, including attachments and links; the source and destination
2

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 29 of 36 Document 1
addresses associated with each communication, including IP addresses; the
size and length of each communication; user settings; and all associated logs,
including access logs and change history;

Google Drive

The contents of all records associated with the account in Google Drive
(including Docs, Sheets, Forms, and Slides) and Google Keep, including: files,
folders, media, notes, lists, and other data uploaded, created, stored, or
shared with the account including drafts and deleted records; the creation
and change history of each record; accounts with access to or which
previously accessed each record: any location, device, other Google service
(such as Google Classroom or Google Group), or third-party application
associated with each record; and all associated logs, including access logs and
IP addresses, of each record;

Google Photos

The contents of all media associated with the account in Google Photos or
Picasa, including: photos, GIFs, videos, animations, collages, icons, or other
data uploaded, created, stored, or shared with the account, including drafts
and deleted records; third-party data; the creation and change history of each
record; accounts with access to or which previously accessed each record; any
location, device, or third-party application data associated with each record;
and all associated logs, including access logs and IP addresses, of each record;

Google Maps and Trips

All maps data associated with the account, including Google Maps and
Google Trips, including: all saved, starred, and privately labeled locations; ©
search history; routes begun; routes completed; mode of transit used for
directions; information associated with locations and other data associated
with My Maps and Location Sharing; accounts and identifiers receiving or
sending Location Sharing information to the account; changes and edits to
public places; and all associated logs, including IP addresses, location data,
and timestamps, and change history;

Google Play Store

MEDIA AND APPLICATIONS: All activity relating to Google Play,
including: downloaded, installed, purchased, used, and deleted applications,
movies, music, television shows, books, magazines, games, and other files;

3

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 30 of 36 Document 1
 

details of the associated device and Android ID for each application, medium,
or file; user settings; and all associated logs, including IP addresses, location
data, timestamps, and change history;

Google Voice

GOOGLE VOICE: All Google Voice records associated with the account,
including: associated telephone numbers, including forwarding numbers;
connection records; call detail records; SMS and MMS messages, including
draft and deleted messages; voicemails, including deleted voicemails; user
settings; and all associated logs, including access logs, IP addresses, location
data, timestamps, and change history;

GOOGLE VOICE SUBSCRIBER RECORDS: All business and subscriber
records associated with the account on Google Voice, including: name; user
name; physical address; alternate or recovery emails; telephone numbers,
including SMS recovery numbers; linked accounts; account status; account
creation date; account registration IP address; length of service; associated
devices; associated AndroidIDs; means and source of payment (including any
credit or bank account number); and all associated logs and change history;

Messaging Services

MOBILE MESSAGING: The contents of all messages associated with the
account, including Google Duo, Android Messages, and Google Allo, in any
format (e.g. SMS, MMS, or RCS) including, but not limited to: stored, deleted,
and draft messages, including attachments and links; the source and
destination addresses associated with each communication, including IP
addresses and telephone numbers; the size and length of each
communication; associated telephone numbers, including SMS recovery
numbers; usernames and other identifiers; user settings; and all associated
logs and change history;

YouTube

YOUTUBE CONTENTS: The contents of all media associated with the
account on YouTube, whether active, deleted, or in draft, including: copies of
videos and other media only if uploaded to, saved to, shared by or shared
with the account; edits, comments, likes, chats, and other interactions,
including associated URLs; search history; channels; subscriptions;
subscribers, friends, and other contacts; playlists: connected applications;

4

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 31 of 36 Document 1
 

associated URLs for each record; creation and change history; privacy
settings for each record: and all associated logs, including IP addresses,
locations, timestamps, and device identifiers;

e YOUTUBE WATCH HISTORY: A record of the account’s watch history,
including: accessed URLs and their associated duration, privacy settings,
upload timestamps, tags, IP addresses, change history, location information,
and uploading account or identifier; the logs for each access by the account,
including IP address, location, timestamp, and device identifier; and change
history;

e YOUTUBE SUBSCRIBER RECORDS: All business and subscriber records
associated with the account on YouTube, including birthday; name; username
and other identifiers; linked accounts; alternate or recovery emails; telephone
numbers, including SMS recovery numbers; physical addresses; account
status; account creation date; account registration IP address; length of
service; means and source of payment (including any credit or bank account
number); associated devices; associated Android IDs; and associated logs and
change history;

e languages of input and output; and all associated logs, including access logs,
IP addresses, timestamps, location data, and change history:

The Provider is hereby ordered to disclose the above information to the
Government within 14 days of the issuance of this warrant.

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 32 of 36 Document 1
 

I. Information to be seized by the government

All information described above in Section I that constitutes evidence and/or
instrumentalities of violations of 18 U.S.C. § 241 involving Yousef Omar Barasneh
since March 1, 2019, including, for each account or identifier listed on Attachment

A, information pertaining to the following matters:

a. Records and information relating to a conspiracy to injure, oppress,
threaten, and intimidate minority citizens, including Jewish citizens, in the free
exercise of their legal rights, including the right to hold and use real and personal
property in the same manner as that right is enjoyed by white citizens, as

guaranteed by Title 42, United States Code, Section 1982;

b. Records and information relating the organization known as The Base,
associates of The Base, or white supremacy ideology, including any

communications;

c. Records and information relating to the Beth Israeli Sinai

Congregation;

d. Records and information relating to targets or potential targets of
threats, harassment, or intimidation by the Base or otherwise based on white

supremacist ideology

e. The identity of the person(s) who created or used the Google ID;

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 33 of 36 Document 1
 

f. Evidence indicating how and when the account was accessed or used, to
determine the chronological and geographic context of account access, use and

events relating to the crime under investigation and the account subscriber;

g. Any records pertaining to the means and source of payment for services
(including any credit card or bank account number or digital money transfer

account information);

h. Evidence indicating the subscriber’s state of mind as it relates to the

crime under investigation, including interests and motivations; and

1. Evidence that may identify any co-conspirators or aiders and abettors,

including records that help reveal their whereabouts.

This warrant authorizes a review of electronically stored information,
communications, other records and information disclosed pursuant to this warrant
in order to locate evidence, fruits, and instrumentalities described in this warrant.
The review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of
the disclosed electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 34 of 36 Document 1
CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

 

 

I, , attest, under penalties of perjury by
the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the
information contained in this certification is true and correct. ] am employed by
Google, and my title is . lam qualified to
authenticate the records attached hereto because I am familiar with how the
records were created, managed, stored, and retrieved. I state that the records
attached hereto are true duplicates of the original records in the custody of Google.
The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of
the occurrence of the matter set forth by, or from information transmitted by, a
person with knowledge of those matters, they were kept in the ordinary course of
the regularly conducted business activity of Google, and they were made by Google,

as a regular practice; and

B. such records were generated by Google’s electronic process or system

that produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage
medium(s), or file(s) in the custody of Google in a manner to ensure that they are

true duplicates of the original records; and

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 35 of 36 Document 1
2. the process or system is regularly verified by Google, and at all
times pertinent to the records certified here the process and system functioned

properly and normally.

I further state that this certification is intended to satisfy Rules 902(11) and -

902(13) of the Federal Rules of Evidence.

 

Date Signature

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 36 of 36 Document 1
